Citation Nr: 1224347	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-05 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an obstructive lung disease, claimed chronic obstructive pulmonary disease (COPD).

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension.

3.  Entitlement to a rating in excess of 60 percent for nephropathy associated with diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to August 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Winston-Salem, North Carolina RO. 

In May 2012, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record. 
 
As the Veteran's claims for service connection for an obstructive lung disease, claimed COPD and hypertension were the subject of a previous decision, the Board has a legal duty to address the "new and material evidence" requirement under 38 C.F.R. § 3.156(a) regardless of the actions of the RO.  

With regard to the claim for service connection for an obstructive lung disease, claimed COPD, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, as will be discussed below, the Veteran was previously denied service connection for an obstructive lung disease (claimed as emphysema) on the basis that there was no medical evidence linking his respiratory disorder to disease or injury incurred or aggravated in service.  As there was a diagnosis of an obstructive lung disease at the time of the previous final decision, the diagnosis of COPD since that denial cannot constitute a different diagnosed disease or injury.  The Board finds, therefore, that the Veteran's current claim for service connection for an obstructive lung disease, claimed as COPD is not a "new" claim, and that new and material evidence is required in order for the Board to consider the substantive merits of the claim for service connection. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of a rating in excess of 60 percent for nephropathy associated with diabetes mellitus, type II is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for an obstructive lung disease (claimed as emphysema) was previously denied by the RO in a rating decision in January 2003.  There was no appeal and the decision is final.

2.  The evidence associated with the claims file since the January 2003 rating decision is either cumulative or redundant of evidence previously of record or, if new, does not relate to unestablished facts necessary to substantiate the claim for service connection for an obstructive lung disease.

3.  The Veteran's claim of service connection for hypertension was previously denied by the RO in a rating decision in January 2003.  There was no appeal and the decision is final.

4.  The evidence associated with the claims file since the January 2003 rating decision is either cumulative or redundant of evidence previously of record or, if new, does not relate to unestablished facts necessary to substantiate the claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The rating decision in January 2003 denying entitlement to service connection for an obstructive lung disease (claimed as emphysema) is final.  38 U.S.C.A. § 7105 (West 2002 & Supp 2011); 38 C.F.R. § 20.1103 (2011).

2.  As the evidence received since January 2003 is not new and material, the claim of service connection for an obstructive lung disease, claimed COPD is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp 2011); 38 C.F.R. § 3.156 (2011).

3.  The rating decision in January 2003 denying entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002 & Supp 2011); 38 C.F.R. § 20.1103 (2011).

4.  As the evidence received since January 2003 is not new and material, the claim of service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp 2011); 38 C.F.R. § 3.156 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS    

Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the Veteran in correspondence from the RO dated in August 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken and all available evidence has been obtained in this case.  Thus, the content of the notice letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the August 2007 letter.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  A review of the August 2007 VCAA notice shows the RO described what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Laws and Regulations

The law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Id. at 118. 


The United States Court of Appeals for Veterans Claims (Court) has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened, because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Analysis

Service connection for an obstructive lung disease (claimed emphysema) was denied on the merits in a RO rating decision issued in January 2003.  The RO found that the Veteran's obstructive lung disease was neither occurred in nor caused by service as there was no evidence of the obstructive lung disease in the service treatment records.  Further, as there was no evidence that the Veteran had cancer of the lung, service connection, claimed as due to exposure to Agent Orange, was not warranted on a presumptive basis either.  Although properly notified of that decision, the Veteran did not file a timely appeal and that decision is final.  38 U.S.C.A. § 7105.  The evidence of record at the time of the January 2003 denial included the Veteran's service treatment records and VA treatment records dated from September 1998 to August 2002. 

Since the January 2003 rating decision, the additional evidence received includes private records, VA treatment records dated through April 2010, the report of the February 2008 VA examination reflecting the examiner's opinion that it was less likely than not that the Veteran's COPD was related to service (in light of his 50 year history of smoking), various lay statements submitted by and on behalf of the Veteran and a copy of the transcript of his May 2012 Board hearing before the undersigned.  Significantly absent in this additional evidence is any competent evidence indicating a relationship between the Veteran's period of service and his claimed COPD or evidence indicating the Veteran has cancer of the lung.  In this regard, as noted above, in the February 2008 VA examination report, the examiner specifically opined that it was less likely than not that the Veteran's COPD was related to his period of service.  

Therefore, the Board finds that the items identified hereinabove are "new" evidence in the sense that they were not before the adjudicators in January 2003.  The new items of evidence, however, are not "material" because nothing therein shows the obstructive lung disease, claimed COPD is etiologically related to the Veteran's period of service and there is no evidence of cancer of the lung, which were elements that led the claim to be originally denied.  Nothing in the additional evidence relates to an unestablished fact necessary to substantiate the claim or raises a reasonable possibility of substantiating the claim.  Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of service connection for an obstructive lung disease, claimed COPD, has not been received and the RO's decision of January 2003 remains final.

Service connection for hypertension was denied on the merits in an RO rating decision issued in January 2003.  The RO determined that hypertension neither occurred in nor was caused by service and did not manifest to a compensable degree within a year of the Veteran's discharge from service.  Accordingly, the RO denied service connection for this claim.  Although properly notified, the Veteran did not file a timely appeal in regard to the January 2003 RO rating decision.  Thus, this decision became final.  The evidence of record at the time of the January 2003 denial included the Veteran's service treatment records and VA treatment records dated from September 1998 to August 2002.

Since the January 2003 rating decision, the additional evidence received includes private records, VA treatment records dated through April 2010, various lay statements submitted by and on behalf of the Veteran and a copy of the transcript of his May 2012 Board hearing before the undersigned.  Significantly absent in this additional evidence is any competent evidence indicating a relationship between the Veteran's period of service and his claimed hypertension or evidence indicating hypertension manifested to a compensable degree within a year of the Veteran's discharge from service.  

Therefore, the Board finds that the items identified hereinabove are "new" evidence in the sense that they were not before the adjudicators in January 2003.  The new items of evidence, however, are not "material" because nothing therein shows the claimed hypertension is etiologically related to the Veteran's period of service or manifested to a compensable degree within the prescribed presumptive period, which were elements that led the claim to be originally denied.  Nothing in the additional evidence relates to an unestablished fact necessary to substantiate the claim or raises a reasonable possibility of substantiating the claim.  Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of service connection for hypertension has not been received, and the RO's decision of January 2003 remains final.

In summary, like the previous evidence of record, the additional evidence simply fails to show the obstructive lung disease, claimed as COPD and claimed hypertension were related to the Veteran's period of service, became manifest to a compensable degree within the applicable presumption period or satisfied any other presumptive provisions.  As such, the additional evidence is not new and material and it does not raise a reasonable possibility of substantiating the Veteran's claims of service connection for an obstructive lung disease, claimed COPD and hypertension.  Because the Veteran has not presented new and material evidence sufficient to reopen the claims, the appeals must be denied on this basis.  As the Veteran in this case has not fulfilled his threshold burden of submitting new and material evidence to reopen these finally-disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).





ORDER

As new and material evidence has not been received to reopen the claim of service connection for an obstructive lung disease, claimed as  COPD, the appeal is denied.

As new and material evidence has not been received to reopen the claim of service connection for hypertension, the appeal is denied.


REMAND

In various statements and during his May 2012 hearing, the Veteran essentially asserts that the symptomatology associated with his nephropathy associated with his diabetes mellitus, type II had increased in severity since his last afforded VA examination.  In this regard, during his May 2012 hearing, the Veteran testified that his general health was deteriorating.  He testified that he suffered from weakness and tired easily with any exertion.  The Board finds that a more contemporaneous VA examination is necessary.  See VAOPGCPREC 11-95 (April 7, 1995) (the Board is required to remand a case back to the RO for a new examination when the claimant asserts that the disability in question has worsened since the last examination).  As it has been over three years since his last diabetes examination and the Veteran has never received an examination specifically focusing on his renal disability, a new examination to determine the current severity of the Veteran's nephropathy associated with diabetes mellitus, type II is in order.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers who treated him for his nephropathy.  After he has signed the appropriate releases, those records, to specifically include all records of VA treatment since April 2010, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA renal disorders examination to evaluate the current severity of his nephropathy associated with diabetes mellitus, type II.  The entire claims folder must be made available to the examiner for review in conjunction with the examination and should be so documented in the examination report.  All tests and studies that the examiner deems necessary should be performed.  

The examiner should provide an accurate and fully descriptive assessment of the Veteran's nephropathy, to include documentation of laboratory results.  The examiner should describe the Veteran's general health level.  Specifically, the examiner should address whether the Veteran's nephropathy (a) is manifested by persistent edema and albuminuria with BUN 40 to 80 mg percent; or, creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion; or, (b) requires regular dialysis or precludes more than sedentary activity due to persistent edema and albuminuria; or BUN more than 80 mg percent; or creatinine more than 8 mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  The examiner should include a complete rationale for the findings and opinions expressed.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2011).

4.  After completion of the above development, the Veteran's claim for a rating in excess of 60 percent for nephropathy associated with diabetes mellitus, type II should be readjudicated.  If the determination remains adverse to him, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


